Exhibit 10.1

Execution Version

AMENDMENT NO. 1 TO CREDIT AGREEMENT

This AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of May 9, 2016 (the “Effective Date”) among the following:  (i) TopBuild Corp.,
a Delaware corporation (the “Borrower”); (ii) the Lenders party hereto; and
(iii) PNC Bank, National Association, as the administrative agent (the
“Administrative Agent”).

RECITALS:

A.The Borrower, the Administrative Agent and the lenders from time to time party
thereto (each a “Lender” and collectively, the “Lenders”) are parties to the
Credit Agreement, dated as of June 9, 2015 (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”).

B.The Borrower, the Administrative Agent and the Lenders party hereto desire to
amend the Credit Agreement to modify certain provisions thereof.

AGREEMENT:

In consideration of the premises and mutual covenants herein and for other
valuable consideration, the Borrower, the Administrative Agent and the Lenders
party hereto agree as follows:

Section 1.  Definitions.  Unless otherwise defined herein, each capitalized term
used in this Amendment and not defined herein shall be defined in accordance
with the Credit Agreement.

Section 2.  Amendments

(a)Amendment to Section 1.01.  Section 1.01 of the Credit Agreement is hereby
amended by replacing the definition of “Designated Hedge Agreement” with the
following definition in lieu thereof:

“Designated Hedge Agreement” means any Hedge Agreement to which the Borrower or
any of its Subsidiaries is a party and as to which a Secured Hedge Provider is a
counterparty that, pursuant to a written instrument signed by the Borrower, has
been designated as a Designated Hedge Agreement so that the Borrower’s or such
Subsidiary’s counterparty’s credit exposure thereunder will be entitled to share
in the benefits of a Guaranty and the Security Documents; provided that such
Secured Hedge Provider or the Borrower shall have provided the Administrative
Agent with written notice thereof on or prior to the date any of the foregoing
is incurred, together with such supporting documentation as the Administrative
Agent may have reasonably requested from the applicable Lender or its Affiliates
with respect thereto or the Borrower.

(b)Amendment to Section 1.01.  Section 1.01 of the Credit Agreement is hereby
amended by replacing the definition of “Fixed Charges” with the following
definition in lieu thereof:

“Fixed Charges” means for any period of determination the sum of, without
duplication, (i) cash Consolidated Interest Expense, (ii) cash tax expense,
(iii) scheduled principal installments on Indebtedness for borrowed money
(excluding, for the avoidance of doubt, voluntary or mandatory prepayments and
any refinancing of such Indebtedness for borrowed money), (iv) cash Capital
Distributions (excluding (x) the Spin-Off Dividend and (y) Excluded Capital
Distributions) and (v) Capital Expenditures to the extent not financed with Long
Term Indebtedness, in each case of the Borrower and its Subsidiaries (other than
with respect to item (iv) which shall be solely of the Borrower) for such period
determined and consolidated in accordance with GAAP.  For purposes of
calculating







--------------------------------------------------------------------------------

 



Fixed Charges for any period, if during such period the Borrower or any
Subsidiary shall have consummated a Material Acquisition or a Material
Disposition, Fixed Charges for such period shall be calculated after giving pro
forma effect thereto in accordance with Section 1.05(b).

(c)Amendment to Section 1.01.  The following definition of Excluded Capital
Distributions is hereby added to Section 1.01 of the Credit Agreement in the
appropriate alphabetical order thereto:

“Excluded Capital Distributions” means (i) any repurchase of Equity Interests
made pursuant to Section 7.06(c) in an aggregate amount not to exceed
$25,000,000 during any four Fiscal Quarter period plus (ii) any additional
repurchase of Equity Interests made pursuant to Section 7.06(c), if at the time
of such repurchase and after giving pro forma effect to any such repurchase, (x)
the Total Leverage Ratio of the Borrower and its Subsidiaries on a Pro Forma
Basis is less than  2.00 to 1.00 and (y) the aggregate amount of all repurchases
made pursuant to this clause (ii) in any four Fiscal Quarter period does not
exceed $25,000,000.

Section 3.  Conditions Precedent. The effectiveness of this Amendment is subject
to the satisfaction of the following conditions precedent:

(i)this Amendment shall have been executed by the Borrower, each Subsidiary
Guarantor, the Administrative Agent and the Required Lenders, and counterparts
hereof as so executed shall have been delivered to the Administrative Agent;

(ii)immediately before and after giving effect to this Amendment, there shall
exist no Default, Event of Default or event, which with the giving of notice or
passage of time or both, would be an Event of Default;

(iii)all representations and warranties of the Credit Parties contained herein
or in the other Loan Documents shall be true and correct in all material
respects with the same effect as though such representations and warranties had
been made on and as of the date hereof, except to the extent that such
representations and warranties expressly relate to an earlier specified date, in
which case such representations and warranties shall have been true and correct
in all material respects as of the date when made; and

(iv)the Borrower shall have paid to the Administrative Agent (i) all legal fees
and expenses of the Administrative Agent in connection with the preparation and
negotiation of this Amendment and the other documents being executed or
delivered in connection herewith and (ii) any other amounts due and payable by
the Credit Parties under the Credit Agreement on or prior to the date hereof.

Section 4.  Miscellaneous.

4.1Representations and Warranties.   The Borrower and each Subsidiary Guarantor,
by signing below, hereby represents and warrants to the Administrative Agent and
the Lenders that:

(i)the Borrower and each Subsidiary Guarantor has the legal power and authority
to execute and deliver this Amendment;

(ii)the officers executing this Amendment on behalf of the Borrower and each
Subsidiary Guarantor have been duly authorized to execute and deliver the same
and bind the Borrower or such Subsidiary Guarantor with respect to the
provisions hereof;







--------------------------------------------------------------------------------

 



(iii)the execution and delivery hereof by the Borrower or each Subsidiary
Guarantor and the performance and observance by the Borrower and each Subsidiary
Guarantor of the provisions hereof do not (x) violate or conflict with (A) the
Organizational Documents of the Borrower or any Subsidiary Guarantor or (B) any
law applicable to the Borrower or any Subsidiary Guarantor, except in the case
of this clause (B), as would not reasonably be expected to have a Material
Adverse Effect, or (y) result in a breach of any provision of or constitute a
default under any other agreement, instrument or document binding upon or
enforceable against the Borrower or such Subsidiary Guarantor;

(iv)no Default or Event of Default exists under the Credit Agreement, nor will
any occur immediately after the execution and delivery of this Amendment or by
the performance or observance of any provision hereof;

(v)neither the Borrower nor any Subsidiary Guarantor has any claim or offset
against, or defense or counterclaim to, any obligations or liabilities of the
Borrower or such Subsidiary Guarantor under the Credit Agreement or any other
Loan Document;

(vi)this Amendment constitutes a valid and binding obligation of the Borrower
and each Subsidiary Guarantor in every respect, enforceable in accordance with
its terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency or other similar laws of general application affecting the
enforcement of creditors’ rights or by general principles of equity limiting the
availability of equitable remedies; and

(vii)each of the representations and warranties set forth in Article V of the
Credit Agreement is true and correct in all material respects as of the date
hereof, except to the extent that any thereof expressly relate to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects as of the date when made.

4.2Credit Agreement Unaffected.  Each reference to the Credit Agreement or in
any other Loan Document shall hereafter be construed as a reference to the
Credit Agreement as amended hereby.  This Amendment is a Loan Document.

4.3Subsidiary Guarantor Acknowledgment.  Each Subsidiary Guarantor, by signing
this Amendment:

(i)consents and agrees to and acknowledges the terms of this Amendment;

(ii)acknowledges and agrees that all of the Loan Documents to which such
Subsidiary Guarantor is a party or otherwise bound shall continue in full force
and effect and that all of such Subsidiary Guarantor’s obligations thereunder
shall be valid and enforceable and shall not be impaired or limited by the
execution or effectiveness of this Amendment;

(iii)represents and warrants to the Administrative Agent and the Lenders that
all representations and warranties made by such Subsidiary Guarantor and
contained in this Amendment or any other Loan Document to which it is a party
are true and correct in all material respects on and as of the Effective Date to
the same extent as though made on and as of the Effective Date, except to the
extent that any thereof expressly relate to an earlier date; and

(iv)acknowledges and agrees that (A) notwithstanding the conditions to
effectiveness set forth in this Amendment, such Subsidiary Guarantor is not
required by the terms of the Credit Agreement or any other Loan Document to
which such Subsidiary Guarantor is a party to consent





--------------------------------------------------------------------------------

 



to the amendments to the Credit Agreement effected pursuant to this Amendment
and (B) nothing in the Credit Agreement, this Amendment or any other Loan
Document shall be deemed to require the consent of such Subsidiary Guarantor to
any future amendments or modifications to the Credit Agreement.

4.4Waiver.  The Borrower and each Subsidiary Guarantor, by signing below, hereby
waives and releases the Administrative Agent and each of the Lenders and their
respective Related Parties from any and all claims, offsets, defenses and
counterclaims arising out of or related to the transactions contemplated by this
Amendment or any of the other Loan Documents, or any act, omission or event
occurring in connection herewith or therewith, such waiver and release being
with full knowledge and understanding of the circumstances and effect thereof
and after having consulted legal counsel with respect thereto.

4.5Entire Agreement.  This Agreement, together with the Credit Agreement and the
other Loan Documents integrate all the terms and conditions mentioned herein or
incidental hereto and supersede all oral representations and negotiations and
prior writings with respect to the subject matter hereof.

4.6Effect of Amendment.  Except as expressly set forth herein, this Amendment
shall not by implication or otherwise limit, impair, constitute a waiver of,
amend, or otherwise affect the rights and remedies of the Lenders or the
Administrative Agent under the Credit Agreement or any other Loan Document, and
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document, all of which are ratified and affirmed in
all respects and shall continue in full force and effect. Nothing herein shall
be deemed to entitle any Credit Party to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document in similar or different circumstances. This Amendment shall apply and
be effective solely with respect to the matters expressly referred to herein.

4.7Counterparts  This Amendment may be executed in any number of counterparts,
by different parties hereto in separate counterparts and by facsimile signature,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.

4.8Governing Law.  THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES (OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).  TO THE FULLEST EXTENT PERMITTED BY LAW, THE BORROWER
HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW
OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK GOVERNS THIS AMENDMENT OR
ANY OF THE OTHER LOAN DOCUMENTS.

4.9JURY TRIAL WAIVER.  EACH OF THE PARTIES TO THIS AMENDMENT HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS AMENDMENT OR ANY OF THE OTHER LOAN DOCUMENTS
(INCLUDING, WITHOUT LIMITATION, ANY AMENDMENTS, WAIVERS OR OTHER MODIFICATIONS
RELATING TO ANY OF THE FOREGOING), OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.







--------------------------------------------------------------------------------

 



[Signature pages follow.]







--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as of
the date first above written.

 

 

 

 

 

TOPBUILD CORP., as the Borrower 

 

 

 

 

 

By:

/s/ John S. Peterson

 

Name:

John S. Peterson

 

Title:

Vice President and Chief Financial Officer

 

 

 

 







--------------------------------------------------------------------------------

 



 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

  as the Administrative Agent and as a Lender 

 

 

 

By:

/s/Scott M. Kowalksi

 

Name:

Scott M. Kowalski

 

Title:

Senior Vice President

 

 

 

 







--------------------------------------------------------------------------------

 



 

 

 

 

 

BANK OF AMERICA, N.A.,

 

  as a Lender 

 

 

 

By:

/s/ Cameron Cardozo

 

Name:

Cameron Cardozo

 

Title:

Senior Vice President

 

 

 

 







--------------------------------------------------------------------------------

 



 

 

 

 

 

SUNTRUST BANK,

 

  as a Lender 

 

 

 

By:

/s/ Chris Hursey

 

Name:

Chris Hursey

 

Title:

Director

 

 

 

 







--------------------------------------------------------------------------------

 



 

 

 

 

 

THE BANK OF NOVA SCOTIA,

 

  as a Lender 

 

 

 

By:

/s/ Brad Jarman

 

Name:

Brad Jarman

 

Title:

Associate Director

 

 

 

 

By:

/s/ Paula J. Czach

 

Name:

Paula J. Czach

 

Title:

Managing Director

 







--------------------------------------------------------------------------------

 



 

 

 

 

 

THE HUNTINGTON NATIONAL BANK,

 

  as a Lender 

 

 

 

By:

/s/ Dan Swanson

 

Name:

Dan Swanson

 

Title:

Assistant Vice President

 

 

 

 







--------------------------------------------------------------------------------

 



 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

  as a Lender 

 

 

 

By:

/s/ Marty McDonald

 

Name:

Marty McDonald

 

Title:

AVP

 

 

 

 







--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

Each of the undersigned acknowledge the terms of and consent to the foregoing: 

 

 

American National Services, Inc.

Builder Services Group, Inc.

Cell-Pak, LLC

Coast Insulation Contractors,
    Inc.

Denver Southwest, LLC

Industrial Products Co., LLC

Insulation Sales of Michigan,
    LLC

Insul-Mart, LLC

InsulPro Projects, Inc.

Johnson Products, LLC

Lilienthal Insulation Company,
    LLC

Moore Products, LLC

Renfrow Insulation, LLC

Renfrow Supply, LLC

Sacramento Insulation
    Contractors

Service Partners Gutter Supply,
    LLC

Service Partners Northwest,
    LLC

Service Partners of Florida, LLC  

Service Partners of the
    Carolinas, LLC

Service Partners Supply, LLC

Service Partners, LLC

Superior Contracting
    Corporation

Thermoguard Insulation
    Company, LLC

TopBuild Home Services, Inc.

TopBuild Support Services, Inc.

TruTeam, LLC

TruTeam of California, Inc.

TopBuild Services Group Corp.

Vest Insulation, LLC, 

    each as a Subsidiary Guarantor

 

 

By:

/s/ George Sellew

 

 

Name:

George Sellew

 

 

Title: 

Treasurer

 

 

 

 

 

 



--------------------------------------------------------------------------------